Whitfield, J.,
delivered the opinion of the court.
The action of the circuit judge in ordering Addie Nelson into custody to await the action of the grand jury, as to a bill for *132perjury, was eminently propeppbut that order should have been executed in such wise as not to apprise the jury of the fact. Section 1384, code of 1892, is a most wholesome statute, intended to put a stop to the flagrant commission of perjury — a damning blot in the course of numerous trials — but not to prejudice the defendant on trial by having the suspected perjurer ordered into custody in the presence and hearing of the jury. It is very easy to order such witness into custody, and to do it “immediately,” without the knowledge of the jury. The testimony in this case is exceedingly unsatisfactory, and, in view of this fact, this action of the court may well have weighed heavily with the jury against the defendant.
For this error the judgment is reversed, and the cause re-ma/nded.